11-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 11-12 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 12/17/2019, 05/18/2020, and 12/14/2020, are attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claims 11-12 are objected to because of the following informalities:  
Claims 11 and 12 recite “S-NSSAI”, which is an acronym that is not known to one of ordinary skilled in the art.  As such, the acronym “S-NSSAI” should be written out in its entirety prior to using the acronym. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “transmission and reception circuitry configured not to send another PDU SESSION ESTABLISHMENT REQUEST MESSAGE without an S-NSSAI until the timer expires”
The recited limitation is vague and unclear, since sending “another” PDU SESSION ESTABLISHMENT REQUEST MESSAGE is indicative of a previously sent PDU SESSION ESTABLISHMENT REQUEST MESSAGE. However, there is no previous transmission of any other PDU SESSION ESTABLISHMENT REQUEST MESSAGE.
Claim 12 is similarly rejected as Claim 11 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 11-12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of copending Application No. 16/623,140 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding Claim 11, Application 16/623,140 teaches A User Equipment (UE) comprising: (Claim 9, line 1)
control circuitry configured to start a timer with a received back-off timer value; and transmission and reception circuitry configured not to send another PDU SESSION ESTABLISHMENT REQUEST message without an S-NSSAI until the timer expires. (Claim 9 lines 2-5)
While Application 16/623,140 discloses a user equipment for implementing the limitations as stated above as well as additional limitation regarding S-NSSAI and DNN combinations, it would have been obvious to one of ordinary skill in the art at the time of 

Regarding Claim 12, Application 16/623,140 teaches A communication control method performed by a User Equipment (UE), the communication control method comprising: (Claim 10 lines 1-2)
starting a timer with a received back-off timer value; and not sending another PDU SESSION ESTABLISHMENT REQUEST message without an S-NSSAI until the timer expires. (Claim 10 lines 3-5)
While Application 16/623,140 discloses a user equipment for implementing the limitations as stated above as well as additional limitation regarding S-NSSAI and DNN combinations, it would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional limitations to reach the same conclusion of invention as claimed in the currently examined claim 12.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0029065 A1 (provisional application NO. 62/521,384, filed on Jun. 17, 2017) to Park et al. (hereinafter “Park”)

Regarding Claim 11, Park teaches A User Equipment (UE) comprising: (Figure 17 and Figure 20, illustrates a UE)
control circuitry (Figure 20, illustrates a UE with a processor) configured to start a timer with a received back-off timer value; ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered by the network (received back-off timer value)) and 

Park discloses transmission and reception circuitry (Figure 20, illustrates a UE with a communication module) configured not to send another PDU SESSION ESTABLISHMENT REQUEST message until the timer expires  ([0603], discloses a UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires. [0514]-[0530], further discloses PDU session establishment procedure for a requested S-NSSAI value) but does not explicitly teach not to send another PDU SESSION ESTABLISHMENT REQUEST message without an S-NSSAI until the timer expires. 
However, Park further discloses in [0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Park to include the above limitations, since congestion can also occur in a default network slice, and applying congestion control such as preventing PDU session establishment for a default network slice during a congestion state of the default network slice allows for services to be provided to a UE more efficiently by preventing a service use restriction situation as indicated in [0023] of Park.


A communication control method performed by a User Equipment (UE), (Figure 17 and Figure 20, illustrates a UE) the communication control method comprising: 
starting a timer with a received back-off timer value; ([0602]-[0603], discloses a UE performs a backoff mechanism (start a timer) based on a backoff timer value delivered by the network (received back-off timer value)) and not sending another PDU SESSION ESTABLISHMENT REQUEST message without an S-NSSAI until the timer expires. (Claim 10 lines 3-5)
Park discloses not sending another PDU SESSION ESTABLISHMENT REQUEST message until the timer expires  ([0603], discloses a UE may not request a requested NSSAI for an S-NSSAI, rejected when a timer value was received, until a timer expires. [0514]-[0530], further discloses PDU session establishment procedure for a requested S-NSSAI value) but does not explicitly teach not sending another PDU SESSION ESTABLISHMENT REQUEST message without an S-NSSAI until the timer expires. 
However, Park further discloses in [0431], [0437]-[0438], assigning one or more S-NSSAIs as a default S-NSSAI. If an S-NSSAI is marked by default, a network expects that it will serve a UE using a related network slice although the UE does not transmit a specific S-NSSAI (i.e. without an S-NSSAI) to the network in a registration request.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Park to include the above limitations, since congestion can also occur in a default network slice, and applying congestion control such as preventing PDU session establishment for a default .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0223093 to Watfa et al., directed to network slice reselection and back-off mechanism on a per slice basis
US 2020/0015311 to Kim, directed to backoff timers based on different rejection causes.
US 2019/0357118 to Kim et al. directed to controlling congestion of network slices and controlling backoff timers based on different criteria.
US 2019/0313473 to Kim et al., directed to controlling congestion of network slices based on APN/DNN.
US 2019/0246334 to Wang et al., directed to different back-off conditions for accessing network slices again

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477